Affirmed by unpublished PER CURIAM, opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio L. Laughton appeals the district court’s order denying his second motion to amend his complaint and granting Appel-lee’s motion to dismiss for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Laughton v. Hampton Rds. Shipping Ass’n, No. 2:14-cv00427-RAJ-LRL (E.D.Va. May 11, 2015). We dispense with oral argument because the /acts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.